VIA FACSIMILE AND EDGAR March 7, Securities and Exchange Commission 450 Fifth Street, N.W. Washington, D.C.20549-1004 Attention: Angela Crane, Accounting Branch Chief Re: Linear Technology Corporation Form10-K for the year ended July1, 2007 File No. 000-14864 Ladies and Gentlemen: On behalf of Linear Technology Corporation (the “Company”), I submit this letter in response to comments from the Staff of the Securities and Exchange Commission received by letter dated February 12, 2008 relating to the Company’s Form 10-K for the fiscal year ended July 1, 2007. In this letter, I have recited the comments from the Staff in italicized, bold type and have followed each comment with the Company’s response. Capitalized terms used but not defined herein shall have the meanings ascribed to them in the Company’s Form 10-K. Notes to Consolidated Financial Statements, page 32 Revenue Recognition, page 33 1. We note that because of the sales price rebates and product return rights you grant to domestic distributors, you defer recognizing revenue on sales until the distributor sells the product to its customer.We also note that when you defer recognizing revenue you relieve inventory, record a receivable on the initial sale to the distributor and that the income to be derived from the distributor sales is recorded as a current liability on the balance sheet as “deferred income on shipment to distributors” until such time as the distributor confirms final sale to its end customer. · Tell us and revise the note in future filings to clarify how you treat the costs of sales made to distributors. Response: The Company defers recognition of cost of sales on shipments to its domestic distributors until it recognizes the related revenue.For presentation purposes, the deferred costs are netted against the deferred revenues in the caption “deferred income on shipments to distributors” on our consolidated balance sheets. In future filings the Company will clarify its accounting and presentation treatment for the deferral of cost of sales on domestic distributor shipments. · Explain to us how you considered the guidance in paragraph 6 of SFAS 48, if at all, in determining the appropriate accounting treatment. Response The Company’s sales to domestic distributors are deferred until final sale to the end customer in accordance with paragraph 6.a. of SFAS 48 and SAB Topic 13.
